PER CURIAM.
In these consolidated appeals, Yolanda Viola Burgess seeks to appeal the district court’s orders denying her motions for provision of transcripts. We have reviewed the record and the district court’s *202opinions and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis but affirm on the reasoning of the district court. See United States v. Burgess, No. CR-00-162-A (E.D. Va. Oct. 17, 2001; Nov. 6, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.